     Case 2:16-cv-02750-JAM-KJN Document 214 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                   Case No. 2:16-cv-2750 JAM KJN (PC)
11   THEON OWENS,
                                                   ORDER
12                                    Plaintiff,
13                  v.
14

15   JOSEPH DEFAZIO, et al.,
16                                 Defendants.
17

18        Defendants Mercado, Rashev, Brady, Okoroike, Martinez, Murillo, Burke, Blessing,

19   Bettencourt, Lebeck, Drake, Guffee, Defazio, Schultz, Martincek, Eldridge, and Matthews have

20   requested that the Court extend the dispositive motions deadline to November 11, 2020, due to

21   Plaintiff filing an Opening Brief: Plaintiff’s Brief Supporting A Motion for Partial Summary

22   Judgment. (ECF No. 210.) This extension allows Defendants to file one document, an opposition

23   to all five motions filed by Plaintiff, and a cross-motion for summary judgment. Good cause

24   having been shown, Defendants’ request (ECF No. 212) is GRANTED.

25   Dated: November 10, 2020
26
27
     Owen2750.eot
28
                                                     1
                                                             [Proposed] Order (2:16-cv-2750 JAM KJN (PC))
